DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Dittmar (U.S. Patent Application Publication 2004/0112501 A1).
Regarding claim 1, Dittmar (see the entire document, in particular, paragraphs [0001], [0009] – [0012], [0014], [0015] and [0017]) teaches a process of making a vehicular product (see paragraphs [0001] and [0017] of Dittmar et al), including the steps of (a) carding a carbon fiber having a length of 10 to 150 mm and a thermoplastic fiber and then needle-punching , thereby forming a felt layer (see paragraphs [0009], [0010] and [0012] of Dittmar); (b) applying heat and pressure to the felt layer, thereby forming  a felt board (see paragraphs [0014] and [0015] of Dittmar); and (c) applying heat to the felt board and molding the same, thereby forming a desired shape (see paragraph [0017] of Dittmar et al).
             Regarding claim 4, see paragraph [0011] of Dittmsar.
             Regarding claim 5, see paragraph [0009] of Dittmsr (linear polyesters are low-melting).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittmar (U.S. Patent 2004/0112501 A1) as applied to claims 1, 4 and 5 above, and further in view of Yamaji et al (JP 2986252 B2).
             Regarding claim 2, Dittmar does not explicitly teach (1) that heat and pressure are applied so as to prevent the fibers located inside the felt layer from protruding out of the surface thereof and simultaneously so as to melt and bond the fiber strands protruding out of the surface to form a heat-treatment layer. Yamaji et al (see the entire document, in particular, the English-language abstract) teaches a process of making a vehicular product, wherein heat and pressure are applied so as to prevent the fibers located inside the felt layer from protruding out of the surface thereof and simultaneously so as to melt and bond the fiber strands protruding out of the surface to form a heat-treatment layer (see the abstract of Yamaji et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply heat and pressure so as to prevent the fibers located inside the felt layer from protruding out of the surface thereof and simultaneously so as to melt and bond the fiber strands protruding out of the surface to form a heat-treatment layer in the 
             Regarding claim 3, see paragraph [0015] of Dittmar and the abstract of Yamaji et al (the thickness of the heat-treatment layer would have been obvious to, and readily determined by, one of ordinary skill in the art before the effective filing date of the claimed invention in the process of Dittmar in view of Yamaji et al depending on the amount of heat and pressure applied to the felt board).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742